Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al.(US 2015/0103031 A1)(herein after Liu).
Regarding claim 1, Liu teaches a stretchable flexible touch device(touch sensing display device 300, fig.4, Para-27), comprising a processor(processor 330, fig.4, Para-27), transmit electrodes(row electrodes R1-RN or column electrodes C1-CM), and receive electrodes(column electrodes C1-CM or row electrodes R1-RN, fig.4, Para-27); wherein the processor(330) is configured to acquire a self-capacitance(first-capacitance variation values or second-capacitance variation values, Para-29)  of the receive electrode(column electrodes C1-CM or row electrodes R1-RN), and a mutual capacitance(third capacitance variation values) between the transmit electrode and the receive electrode(C1-CM or R1-RN) and determine a current state(bending mode, Para-34) of the flexible touch device based on variations of the self-capacitance and the mutual capacitance(Para-29, 33-34).

Claim 10 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitation in different formats.

Claim 20 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitation in different formats(needless to mention that display device is an electronic device and it is used in cell-phones, PDAs, laptop).

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the methodclaims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 2, 3, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(US 2015/0103031 A1)in view of Gray et al.(US 2020/0089354 A1)(herein after Gray).

Regarding claim 2, Liu is not found to teach expressly the flexible touch device according to claim 1, wherein in response to determining that the variations of the self-capacitance and the mutual capacitance of the flexible touch device at the same position tend to be consistent, the processor is further configured to determine that the flexible touch device is stretched or compressed; or, in response to determining that the variations of the self-capacitance and the mutual capacitance of the flexible touch device at the same position tend to be opposite, the processor is further configured to determine that the flexible touch device is touched or released.

However, Gray teaches a large touch screen display with integrated electrodes, wherein 

in response to determining that the variations of the self-capacitance and the mutual capacitance of the flexible touch device at the same position tend to be consistent, the processor is further configured to determine that the flexible touch device is stretched or compressed; or, 

in response to determining that the variations of the self-capacitance and the mutual capacitance of the [flexible] touch device at the same position tend to be opposite(fig.13), the processor is further configured to determine that the [flexible] touch device is touched(Para-164, 259) or released(Para-164).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Liu with the teaching of Gray to include the feature in order to provide a touch sensing display device having drive sense circuit that uses a common frequency component for self-capacitance measurements and uses different frequencies components for mutual capacitance measurements to reduce adverse effects of cross-coupling. 

Regarding claim 3, Liu as modified by Gray teaches the flexible touch device according to claim 2, wherein 

in response to determining that the self-capacitance and the mutual capacitance of the flexible touch device at the same position both increase, the processor is further configured to determine that the flexible touch device is stretched; or,

in response to determining that the self-capacitance of the flexible touch device increases and the mutual capacitance of the flexible touch device at the same position decreases, the processor is further configured to determine that the flexible touch device is touched(fig.13, Para-164, 259, Gray) (for motivation, see the rejection of claim 2); or,
	
in response to determining that the self-capacitance of the flexible touch device constantly increases and the mutual capacitance of the flexible touch device at the same position increases first and then decreases, the processor is further configured to determine that the flexible touch device is stretched first and then touched.

Claim 11 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite identical claim limitation in different formats.
Claim 12 is rejected for the same reason as mentioned in the rejection of claim 3, since both claims recite identical claim limitation in different formats.

Regarding claim 19, Liu as modified by Gray teaches the method according to claim 11, wherein the transmit electrodes comprise n columns of transmit electrodes(column electrodes C1-CM, Liu), and the receive electrodes comprise m rows of receive electrodes(row electrodes R1-RN, fig.4, Liu), the n columns of transmit electrodes and the m rows of receive electrodes being crosswise arranged(fig.4, Liu), wherein the self-capacitance of the receive electrode and the mutual capacitance between the transmit electrode and the receive electrode are acquired further comprises: 

alternately scanning the self-capacitance and the mutual capacitance for each row of receive electrodes(Para-30, Liu), and in response to scanning the self-capacitance of one row of receive electrodes(Para-29, 33-34, Liu), controlling the transmit electrodes corresponding to the row of receive electrodes to be grounded or suspended (reference ground GND, Para-29, Liu).


8.	Claims 4, 6, 7, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(US 2015/0103031 A1)in view of HUANG et al.(US 2013/0229382 A1)(herein after HUANG).

Regarding claim 4, Liu is not found to teach expressly the flexible touch device according to claim 1, wherein determining the current state of the flexible touch device based on the variations of the self-capacitance and the mutual capacitance comprises: determining a current state of the flexible touch device based on a result of comparison between the self-capacitance within a current scanning period and the self-capacitance within a previous scanning period and a result of comparison between the mutual capacitance within the current scanning period and the mutual capacitance within the previous scanning period; wherein the current state comprises any one of states where the flexible touch device is touched(Liu only teaches these limitations only), the flexible touch device is released, the flexible touch device is stretched, and the flexible touch device is contracted.

However, HUANG teaches a capacitive multitouch system, wherein determining the current state of the flexible touch device based on the variations of the self-capacitance and the mutual capacitance comprises: 
determining a current state of the flexible touch device based on a result of comparison between the self-capacitance within a current scanning period and the self-capacitance within a previous scanning period(Para 43-55) and a result of comparison between the mutual capacitance within the current scanning period and the mutual capacitance within the previous scanning period(Para 56-86)(examiner interprets self capacitance image raw data SCIRD as self capacitance at previous period and mutual capacitance image raw data MCIRD as mutual capacitance at previous period).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Liu with the teaching of HUANG to include the feature in order to provide a capacitive multi-touch system, which can reduce the power consumption used in a portable device to thereby prolong the use life and overcome the instability caused by the drifting of the self and the mutual capacitance driving and sensing. 

Regarding claim 6, Liu as modified by HUANG teaches the flexible touch device according to claim 4, wherein 

the processor is configured to determine the current state of the flexible touch device as being touched, in response to determining that the self-capacitance within the current scanning period is greater than the self-capacitance within
the previous scanning period(Para-54, HUANG) and the mutual capacitance within the current scanning period is less than the mutual capacitance within the previous scanning period (Para-70, HUANG)(as the absolute value of the mutual capacitance is compared, it is obvious that the measured mutual capacitance MCBIRD is less than the mutual capacitance raw data MCIRD); or 

the processor is configured to determine that the current state of the flexible touch device as being released, in response to determining that the self-capacitance within the current scanning period is less than the self-capacitance within the previous scanning period and the mutual capacitance within the current scanning period is greater than the mutual capacitance within the previous scanning period.

Regarding claim 7, Liu as modified by HUANG teaches the flexible touch device according to claim 6, wherein the processor is configured to determine the current state of the flexible touch device as being touched, in response to determining that the self-capacitance within the current scanning period is greater than the self-capacitance within
the previous scanning period and a difference between the two self-capacitances exceeds a capacitance variation threshold (Para-54, 59, HUANG), and the mutual capacitance within the current scanning period is less than the mutual capacitance within the previous scanning period and a difference between the two mutual capacitances exceeds the capacitance variation threshold(Para-67, 70, 72, HUANG). 

Claim 13 is rejected for the same reason as mentioned in the rejection of claim 4, since both claims recite identical claim limitation in different formats.

Claim 15 is rejected for the same reason as mentioned in the rejection of claim 6, since both claims recite identical claim limitation in different formats.

Claim 16 is rejected for the same reason as mentioned in the rejection of claim 7, since both claims recite identical claim limitation in different formats.

Allowable Subject Matter

9.	Claims 5, 8, 9, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:  

Claims 5 and 14: None of the cited prior arts, on record, alone or in combination, provide a reasonable motivation to fairly teach or suggest the applicants’ claimed invention, “------ determine(ing) the current state of the flexible touch device as being stretched, in response to determining that the self-capacitance within the current scanning period is greater than the self-capacitance within the previous scanning period and the mutual capacitance within the current scanning period is greater than the mutual capacitance within the previous scanning period; or the processor is configured to -------- determine(ing) that the current state of the flexible touch device as being contracted, in response to determining that the self-capacitance within the current scanning period is less than the self-capacitance within the previous scanning period and the mutual capacitance within the current scanning period is less than the mutual capacitance within the previous scanning period.

Claims 8 and 17: None of the cited prior arts, on record, alone or in combination, provide a reasonable motivation to fairly teach or suggest the applicants’ claimed invention, “------regulate(ing) the capacitance variation threshold for touch sensing determination in response to the flexible touch device being touched, based on a self-capacitance ratio of a self-capacitance upon a physical variation when the flexible touch device is stretched or contracted to an initial self-capacitance, or a mutual capacitance ratio of a mutual capacitance upon a physical variation when the flexible touch device is stretched or contracted to an initial mutual capacitance”. 

Claim 18: None of the cited prior arts, on record, alone or in combination, provide a reasonable motivation to fairly teach or suggest the applicants’ claimed invention, “the method according to claim 16, wherein the flexible touch device pre-stores a corresponding relationship table between the self-capacitance ratio or the mutual capacitance ratio and the capacitance variation threshold, and the method further comprises: determining, based on the self-capacitance ratio or the mutual capacitance ratio, a corresponding capacitance variation threshold from the corresponding relationship table between the self-capacitance ratio or the mutual capacitance ratio and the capacitance variation threshold, and regulating a current capacitance variation threshold to the determined corresponding capacitance variation threshold”.

Claim 9 is also objected because of its dependency on the objected base claim.

Examiner Note

11.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)2727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692